Electronically Filed
                                                        Supreme Court
                                                        SCPR-17-0000423
                                                        05-JUN-2017
                                                        12:44 PM
                             SCPR-17-0000423

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              IN RE JEANETTE CLAUDET MOORE, Petitioner.


                           ORIGINAL PROCEEDING

      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of Petitioner Jeanette Claudet
Moore’s petition to resign and surrender her license to practice
law in the State of Hawai#i, filed pursuant to Rule 1.10 of the
Rules of the Supreme Court of the State of Hawai#i (RSCH), and of
the affidavits and exhibits in support thereof, we conclude
Petitioner Moore has fully complied with the requirements of RSCH
Rule 1.10.    Therefore,
           IT IS HEREBY ORDERED that the petition is granted.
           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that the Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
           IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Jeanette Claudet Moore, attorney number 8316,
from the roll of attorneys of the State of Hawai#i, effective
with the filing of this order.
           DATED:   Honolulu, Hawai#i, June 5, 2017.
                                       /s/ Mark E. Recktenwald
                                       /s/ Paula A. Nakayama
                                       /s/ Sabrina S. McKenna
                                       /s/ Richard W. Pollack
                                       /s/ Michael D. Wilson